DETAILED ACTION

Amendment
	Acknowledgment is made of Amendment filed December 14, 2020.  Claim 25 is canceled.  Claims 1, 26 and 29 are amended.  Claims 1-24 and 26-40 are pending.

Election/Restrictions
Claims 1-24 and 26-40 are allowable. Claims 31-33 and 35-37, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A, B and C, as set forth in the Office action mailed on April 17, 2020, is hereby withdrawn and claims 31-33 and 35-37 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-24 and 26-40 are allowed.

Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including an LED security light comprising: a base plate; a surrounding LED illuminator assembly, including: an LED illuminator, having a circuit board shaped in a doughnut or a ring, and a plurality of LEDs mounted on the circuit board, a surrounding lamp shade shaped with a central opening to form a surrounding configuration, being made of an optically transmissive material; wherein the LED illuminator is fully covered by the surrounding lamp shade and the surrounding lamp shade is further fastened to the base plate, and a cover plate, being recessed and mounted on an inner border of the surrounding lamp shade, the cover plate formed with a circular opening and designed with a punched out motif, so that the edge light emitted from the inner border of the surrounding LED illuminator assembly is diffused to illuminate the punched out motif, and a detector assembly, including at least one lens and a detection circuit, disposed in the center of the base plate of the LED security light in front of the LEDs of the LED illuminator and encompassed by the surrounding LED illuminator assembly, wherein the detector assembly is installed in an2Appl. No. 16/265,170 Response Dated December 14, 2020Reply to Office Action of September 16, 2020accommodating space formed between the cover plate and the base plate of the LED security light, wherein the lens is disposed through the circular opening of the cover plate; wherein the surrounding LED illuminator assembly is responsive to a first signal from the detector assembly to switch on the LED illuminator.  The best prior art of record, Rodriguez, discloses the claimed invention but fails to teach that the cover plate 116 be designed with a punched out motif so that the edge light emitted from the inner border of the surrounding LED illuminator assembly is diffused to illuminate the punched out motif, 
Regarding claim 26, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including an LED security light comprising: a base plate; a surrounding LED illuminator assembly, including: an LED illuminator, having a circuit board shaped in a doughnut or a ring, and a plurality of LEDs mounted on the circuit board, and a surrounding lamp shade shaped with a central opening to form a surrounding configuration, being made of an optically transmissive material; wherein the LED illuminator is fully covered by the surrounding lamp shade and the surrounding lamp shade is further fastened to the base plate, a controller assembly, installed in the accommodating space formed between a cover plate and the base plate of the LED security light; wherein the surrounding LED illuminator assembly is responsive to a signal from the controller assembly to switch on the LED illuminator; wherein the inner side of the cover plate is further covered with a diffuser7Appl. No. 16/265,170 Response Dated December 14, 2020Reply to Office Action of September 16, 2020sheet such that the edge light emitted from the inner border of the surrounding LED illuminator assembly is evenly diffused across the surface of the diffuser sheet of the cover plate and shadow of the controller assembly is not externally visible.  The best prior art of record, Rodriguez, discloses the claimed invention but fails to teach that an inner side of the cover plate 116 be covered with a diffuser sheet such that the edge light emitted from the inner border of the surrounding LED illuminator assembly is 
Regarding claim 29, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including an LED security light comprising: a base plate; a surrounding LED illuminator assembly, including: an LED illuminator, having a circuit board shaped in a doughnut or a ring, and a plurality of LEDs mounted on the circuit board, a surrounding lamp shade shaped with a central opening to form a surrounding configuration, being made of an optically transmissive material; wherein the LED illuminator is fully covered by the surrounding lamp shade and the surrounding lamp shade is further fastened to the base plate, and a detector assembly, including at least one lens and a detection circuit, disposed in the center of the base plate of the LED security light in front of the LEDs of the LED illuminator and encompassed by the surrounding LED illuminator assembly, wherein the detector assembly is installed in an2Appl. No. 16/265,170 Response Dated December 14, 2020Reply to Office Action of September 16, 2020accommodating space formed between a cover plate and the base plate of the LED security light, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875